Title: Abigail Adams to Mary Smith Cranch, 13 June 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      four oclock morg Grosvenour Square London june 13. 1786
     
     Any agitation of mind, either painfull or pleasureable always drives slumber from my Eyes. Such was my Situation last Night; when I gave my only daughter, and your Neice to the man of her choice, a Gentleman esteemed by all who know him, and equally beloved by his Friends and acquaintance. A Man of strict honour, unblemish’d reputation and Morals, Brave modest and delicate, and whose study through life will be I doubt not, to make her whom he has chosen for his companion happy. Yet Satisfied as I am with the person, the event is too Solemn and important not to feel an agitation upon the occasion, equal to what I experienced for myself, when my own lot was cast. God bless them, and make them as happy through Life as their Parents have heitherto been.
     When I wrote you last I informd you that the marriage would be in the course of a Month or two, but it was hastned on account of the Bishop of St Asaph going into the Country, and the ceremony can be performd but in two ways in this Country, either by regular publication, or a licence Speicial from the arch Bishop of Canteburry. A Licence from him dispences with going to Church, but they are only granted to Members of Parliament, and the Nobility. When col Smith applied, the arch Bishop said it was a new case, (for you know we are considerd as foreigners) and he wisht to ask advice upon it. The next Day he wrote a very polite Letter and said that considering mr Adams’s Station, he had thought proper to grant the Licence, and mentiond in a friendly stile the forms which it was necessary for col Smith to go through previous to it. And as the Lady was not 21 a Notary publick must wait upon mr Adams for an attestation of his consent. All forms being compleated, the Bishop of Saint Asaph, and the Clerk of St Gorges Parish in which we live; yesterday afternoon being sunday, performd the ceremony in presence of mr, mrs and Miss Copley, mr Parker of Watertown whom you know, and Col Forest, two intimate Friends of col Smiths. It was the wish and desire of both mr Smith and your Neice, to have as few persons present as with any decency could be. I really felt for her because upon this occasion, however affectionate a Parent may feel a companion of their own Sex and age must be preferable. Miss Hamilton the only Young Lady with Whom she was intimate, was gone to America, and next to her the amiable Mrs Rogers, but both were gone. Mr and Mrs Copley were the next persons with whom we were intimate, each of them of delicate manners, and worthy good people. The ceremony has some things which would be better left out; and the Bishop was so liberal as to omit the grosest, for which we thankd him in our Hearts.
     In what a World do we live, and how Strange are the visisitudes? Who that had told your Neice two years ago, that an English Bishop should marry her, and that to a Gentleman whom she had then never seen; who of us would have credited it? Had Such an Idea been Started, she would never have consented to have come abroad, but the Book of futurity is wisely closed from our Eyes. When the ceremony was over, the good Bishop came to me and told me that he had never married a couple with more pleasure in his life, for he was pleas’d to add, that from the knowledge he had of the Parties, he never saw a better prospect of happiness. Heaven grant that his words may be prophetick. Think of Dr Bartlets Character, and you will know the Bishops. He is a fine portly looking Man, mild in his manners and Speach, with a Grace and dignity becomeing his Character. The arch Bishop is a still finer looking Man.
     I feel a pleasure in thinking that the person who has now become one of our family, is one whom all my Friends will receive a Satisfaction in owning and being acquainted with. Tell my cousins Betsy
     
     
     
     and Lucy, that they would Love him for that manly tenderness, that real and unaffected delicacy both of Mind and Manners which his every sentiment and action discovers.
     On Saturday night Some evil Spright sent mr T. to visit me in a dreem. I have felt for him I own, and if he really had any regard for the person whom he profest so much, he must be chagrined. Sure I am that his conduct in neglecting to write to her as he did for months and Months together, was no evidence of regard or attachment. Yet I have repeatedly heard her tell him, that she would erase from her Heart and mind every sentiment of affection how Strong so ever, if she was conscious that it was not returnd and that She was incapable of loveing the Man, who did not Love her. And Such has been the conduct of mr T. Since her absence, that I hope every step she has taken with respect to him, will justify her conduct both in the Sight of God and Man.
     Much and many Months did she suffer before She brought herself to renounce him for ever, but having finally done it, she has never put pen to paper since. When she received a Letter from him this last fall, it was before she had given any incouragement to col S. and during his absence, she laid the Letter before her Father and beggd him to advise her, if upon perusing it he considerd it as a satisfactory justification, she would receive it as such. May he never know or feel, half the Misiry She sufferd for many days. Upon perusing the Letter mr A. was much affected. I read it—but I knew the Hyena too well, I knew his cant and grimace, I had been too often the dupe of it myself. I then thought it my duty to lay before mr A. Some letters from you, which he had never seen and he returnd the Letter of mr T’s to your Neice and told her the Man was unworthy of her, and advised her not to write him a line. At the same time he thought it proper that I should write to him. I did so by the same conveyance which carried some letters and News papers in December. Since which not a line has come from him, and I hope never will again.
     I wish I Could send a Balloon for one of my Neices. I shall want a female companion Sadly. My desires will daily increase to return to Braintree. We shall take a journey soon and then the young folks go to Housekeeping in wimpole Street. I have made them agree to Dine every day with us, so that only occasionally will they be obliged to keep a table by themselves. Adieu my dear Sister there are parts of this Letter which you will keep to yourself. There is one ceremony which they have got to go through at Court, which is a presentation to their Majesties upon their marriage. This is always practised.
     Mr and Mrs Smith present their regards to all their Friends and mine. We hope for an arrival from Boston daily, this Letter col Smith Sends for me by way of Newyork. I hope all the vessels which have saild from hence have arrived safe, if So you will find that I have not been unmindfull of you. Ever yours
     
      A A
     
    